Title: John Laval to Thomas Jefferson, 25 April 1817
From: Laval, John,Dufief, Nicolas Gouin
To: Jefferson, Thomas


          
            
              Sir,
              Philadelphia
April 25th 1817
            
            Your Letter of the 11th instt came to hand, a few hours after Mr Dufief’s departure from Philadelphia. I have forwarded it to him, yesterday, by Ship Andrew, bound to Liverpool.
            According to your previous request, I have, at length, Succeeded in procuring, for you, a copy of Enfield’s History of Philosophy; the work is not to be had in any Bookstore, & it is only by accident that it has been obtained. I Send the first volume by this day’s mail, & the Second will follow next week, according to usage. the Price is $7—
            I daily expect a large importation from Paris, in the various departments of Literature, of which, when received, you will be early advised.
            
            in the absence of my friend, I tender you my Services for your Commands, here or in any part of Europe.—
            
              I am with the greatest respect
Sir, Your very humble Servant
              John Laval
            
          
          
            P.S. there appears on Dufief’s Books a Balance of $450100 in your favor—
          
        